In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-06-00076-CV
______________________________


DAVID LEN MOULTON, Appellant
 
V.
 
CARREL BYRUM, DEAN BYRUM AND STEPHANIE MOULTON,                  
    INDIVIDUALLY AND AS AN HEIR OF THE ESTATE 
OF REBECCA MOULTON, Appellees


                                              

On Appeal from the Fifth Judicial District Court
 Cass County, Texas
Trial Court No. 04-C-547


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Chief Justice Morriss


MEMORANDUM OPINION
            David Len Moulton, appellant, filed his notice of appeal July 12, 2006.   Moulton has neither
filed a docketing statement with this Court, see Tex. R. App. P. 32, nor has he paid a filing fee or
made any claim of indigency.  There is nothing in the record to indicate Moulton has made efforts
to have either the clerk's record or reporter's record filed with this Court, and he has not filed a brief. 
On August 17, 2006, we contacted Moulton by letter, giving him an opportunity to cure the various
defects, and warning him that, if we did not receive an adequate response within ten days, this appeal
would be subject to dismissal for want of prosecution.  See Tex. R. App. P. 42.3(b), (c).  
            We have received no communication from Moulton.  Pursuant to Tex. R. App. P. 42.3(b),
we dismiss this appeal for want of prosecution.  
 
                                                                                    Josh R. Morriss, III
                                                                                    Chief Justice

Date Submitted:          September 18, 2006
Date Decided:             September 19, 2006